Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on November 19, 2021.
Claims 1-9 have been cancelled.
Claims 10-23 are new.
Claims 10-23 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed January 21, 2022 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-16 of U.S. Patent No. 10,719,809. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims (10 and 17) recite the same patentable subject as claims 1 and 10 of Pat. 10,719,809 (i.e., “extracting and normalizing, from the generated markup language documents, combinations of operands and operators that characterize concepts within the plurality of courses; indexing each combination of operands and operators with a concept in an online concepts index database; mapping, by an activities mapping module, each concept to one or more passive, active, and recall activities performed by a user responsive to studying the concept, to generate learning units of the user, each learning unit comprising the concept and the activities to which the concept was mapped.”)  Claims 11-16 and 18-23 recite the identical subject matter as claims 2-7 and 11-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding the teachings of the prior art, the Examiner notes that: 
Ho et al. (US Pat. 6,126,448) discloses accessing user profile data that includes learning units, each units comprising a distinct concept and passive, active or recall activities, (C6; L 9-24: the Examiner understands having written number programs in C to be an example of an active activity) accessing learning units associated with respective jobs (C6; LI 0-19: the job requires biology, the user only has chemistry; C2; L34-37: computer identifies jobs and the learning materials needed to do those jobs), determining a learning unit gap (C6; LI-49: gaps are determined for various positions based on user’s knowledge), developing a plan for addressing the gap, the plan including one or more recommended learning activities (C6; L 50 - C7; L20 and CIO; L58 - Cl 1; L13) and delivering the learning activities through an online educational platform. (C2; L55-56).
Baeck et al. (US Pub. No. 2014/0067703) discloses creating a virtual profile based on shared characteristics of top performers, such as sharing a common promotion path. (P[0025]). Top performers are identified from their employee profiles (i.e., resumes). (P[0024]). Top performers are identified in each job positions and in similar job positions. (P[0013]). A virtual profile for the same position can be based on a composite of shared characteristics of top performers in the same or similar position. (P[0026j).
Whitehurst et al. (US Pat. 6,978,115) discloses determining the success of each of a plurality of instructional strategies in instructing the student (C2; L38-44 and Claim 13: weight values (i.e., probability factors) are increased to indicate a greater likelihood of greater success.)
McGovern et al. (US Pub. No. 2006/0229902) discloses matching jobs to employment seekers using educational criteria. (P[0090] and [0100]).
Boutros et al. (US Pub. No. 2011/0188761) discloses a software process that identifies glyph data for each character (P[0030]).
Matzelle et al. (US Pub. No. 2009/0144158) discloses a text extraction tool (P[0052]).
Wilson, Dan (BFO*, “PDF Text Extraction in Java”, 16 Nov 2011) discloses text extraction from PDF documents.
None of the prior art discloses extracting and normalizing content corresponding to the course into a combination of operands and operators that characterize the course, indexing the combination of operands and operators with a concept in an online concepts index database, and mapping, by an activities mapping module, the concept to one or more passive, active, and recall activities performed by users responsive to studying the concept, to generate learning units, each learning unit comprising the concept and the activities to which the concept was mapped.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629